DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8th, 2021 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on June 8th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on June 8th, 2021 is acknowledged and isanswered as follows. 

Applicant's remarks, see pgs. 7-9, with respect to the rejections of claims under 35 U.S.C. § 102 (a)(2) and 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on June 24th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and apparatus is withdrawn.  Claims 12, 14-18 and 20, directed to non-elected method are no longer withdrawn from consideration because the claim(s) contains the same allowable subject matter as claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with W Garland Phillips (Reg. No. 66,521) on July 7th, 2021. 
The application has been amended as follows: 
In the claim: 
In claim 1, line 15, change “the stickiness” to “the changeable stickiness”. 
In claim 1, line 21, change “the stickiness” to “the changeable stickiness”. 
In claim 12, line 17, change “the stickiness” to “the changeable stickiness”. 
In claim 12, line 23, change “the stickiness” to “the changeable stickiness”. 
In claim 16, line 3, change “the stickiness” to “the changeable stickiness”. 


Allowable Subject Matter
Claims 1, 5-12 and 14-21 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the stripping adhesive layer has a work temperature, the stickiness of the stripping adhesive layer is weakened in a situation where the stripping adhesive layer is heated to the work temperature or above the work temperature, and the work temperature is higher than a temperature of softening the sealing adhesive layer, and wherein the temperature of softening the sealing adhesive layer is a temperature at which the sealing adhesive layer becomes soft, and the work temperature of the stripping adhesive layer is a temperature at which the stickiness of the stripping adhesive layer is weakened as recited in claims 1 and 12; wherein the sealing adhesive layer comprises a filling material doped into a base material, wherein the filling material comprises a hygroscopic material, a heat dissipation material, or an oxygen absorption material, and wherein the base material comprises a thermosetting sealant or a photocurable sealant as recited in claim 21. Claims 5-11, 16-19 and 14-15, 20 depend on claims 1 and 12, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818